-<=H
                                               Jeremy Crespin
                                               TDCJ No.   1807429
                                               Hughes Unit
                                               Rt. 2, Box 4400
                                               Gatesville, TX 76597

Clerk
Court of Criminal Appeals of Texas
P.O.    Box 12308
Austin, TX     78711
                                               Februrary 2, 2015

RE:     WR-82 ,141-03 and WR-82,141-04

Dear Clerk,

     Please find enclosed one original and one copy of a Motion
to STAY proceedings.
        Please file the original in WR-82, 141-04

        Please file the copy in WR-82,14104.

        Thank you for your time and assistance
                                               Respectfully,


                                               Jerettfy Crespfin
                                               Applicant PRO SE

JC/swd
cc:     DA




                                          COURT OF CRIMINAL APPEALS
                                                 FEB 05 2CI5

                                               AteSAeosBa, Clerk
                                            Jeremy Crespin
                                            TDCJ No.   1807429
                                            Hughes Unit
                                            It. 2, Box 4400
                                            Gatesville, TX 76597

Honorable Tracy Holmes
3&3RD District Court - CHAMBERS
133 N. Riverfront Blvd., LB36
Eallas, TX 75204-4313

                                            Februrary 2, 2015

RE:   DID NOT RECEIVE COPY OF FINDING^ OF FACT OR SUPPORTING DOCUMENTS
      Cause No(s). W08-16204-W(B) and W08-16205-W(B)

Dear Judge Holmes:                                       _            _
     I have   never received copies of your Findings of Fact, Convc
Conclusions   of Law, and Recoraendation entered in these cases.
Thus, I was   very suprised when I received a notice from the Court
of Criminal   Appeals that the writ applications had been forwarded
to that court.

      Please instruct the District Clerk to forward me a copy
of the Findings of Fact, Conclusions of Lav;, and Recomendation
that were entered in Cause Nambers W98816204-W(B) and W08-16205-W(B).
It appears these were enteredearound January 6, 2015 and for some
reason were never mailed to me,

     Could you also please have the District Clerk maqjlil me a cop
copy of any other Orders you entered in thesdecases and supporting
documents. By supporting documents I mean the evidence you used
to support your Findings of Fact; such as, Juvenele Court records
and ALL affidavits of counsel.  Hopefully you took the time to
obtain my mental health records from the jail.

     I have asked the Court of Criminal Appeals to STAY these
proceedings to give me time to respond to your Findings of Fact.
As you-are aware, in these cases (and. their "A" versions) I have
timely replied to every action taken by this Court* the Court
of Criminal Appeals, and the State® Thus, if I hatfe received
a copy of your Findings of Fasct you can rest assured that I
would have filed a REPLY,wfethfflfiJECTINS, within 10 days ( as aermitted
by Rule 73 of the Texas Riiles of Appellate Procedures You might
want to NOTI^ the Court of Criminal Appeals that you now provided
me with copies.

      Thank YOU for your time and attention to this matter.

                                            Respectfully,


                                            Jeitemy Crespin      •
                ,                           Applicant PRO SE
JC^swd      /
cc: DA. CCA^
                                                             f^° ^
            CCA WRIT N0(S).      WR-82,14 ly03_AND WR-82,141-fl4
      TRIM CT. WRIT N0(S)        W08^16204-W(B) AND WO8-16205-W(B)
EX                                    §    IN THE COURT OF
EX PARTE                              §
                                      §    CRIMINAL APPEALS OF TEXAS
JEREMY CRESPffiN                      §
                                      §    AT AUSSIN, TEXAS

APPLICANT'S PRO SE MOTION TO STAY PROCEEDINGS AND ORDER CONVICTINHG
    COURT TO PROVIDE APPLICANT WITH A COPY OF FINDINGS OF FACT,
  CONCLUSIONS OF LAW, AND RECOMMENDATION AND SUPPORTING DOCUMENTS
TO THE HONORBALE JUDGES OF THIS COURT:

      EH1 Texas Legislature, and Due Process, requires that a

convicting court clerk        must provide an applicant with copies

 of all documents filed in an 11.07 writ application case; to

 include, the convicting court's Findings of Fast, Conclusions
 of Law,   and Recommendation.     See, Tex. Code Crim. Proc, Art

 art. 11.07 §/*»'*'' '.     Applicant, Jeremy Crespin, has never

 received a copy^from the Dallas County District Clerk, of the

 Findings of Fact, ConcJ-laaons of Law, and Recommendation entered

 in these cases (W08916204-W(B) and W$8-16205-W(B)).          Nor, has

 Applicant ever received from the Dallas County District Clerk           '

 a copy of any supprting documents; such as, affidavits from c

 counsel (trial counsej., revocation counsel, or, revocation appellate
 counsel),,the Supplemental Clerk's Record (filed in WR-16204-03),
 and any other EXHIBITS, used by the fcoaaicting court to make the Fin
"Fihd^in^s of Fact.       Applj.aaa£thaasno idea what the convicting court
 has found or recommended in these cases nor what evidence         the

 convicitng court has used to support those findings.         This has

 prevented Applicant from preparing anfl filing any OBJECTIONS to

 the Findings of Fasfc£ conclusions of Law, and Recommendation as

 permitted by; Rule 73.H(b)(^T) of the TexaswRules of Appellate Procedure.
Thus, Applicant asks this Court to STAY the proceedings and ORDER
the convciting court clerk to provide Applicant with a copy of
all documents filed in these cases (ex. "writ record"J_ so that
Applicant may file OBJECTIONS to the comnrarcting court's Findings
                                                                1
of Fact, Conclusions of Lav;, and Recommendationjfs). 1


                                         PRAYER

        WHEREFORE, ALL CONSIDERED, JEREMY CRESPIN, THE Applicant,
acting PRO SE, PRAYS this Hoffinousable Court GRANT this motion in
ALL things;;and, therein:

        i)   STAY the proceedings in these cases,
        2)   ORDER the convicfrtting court clerk (or the clerk of this
        CourtCourt)tto provide Applicant personally, acting PRO SE,
             a copy of the "writ record(s)" and supplemental clerk's
        recordecord FILED in these cuaas (or the Findings of Fact,
             Conclusions of Law, and Recommendation(s)),
        3)   ALLOW Applicant to EI!E OBJECTIONS to the Findings of
             fact, Conclusions of Law, and Recommendation(s) within
              10 days of the copies being provided;

AND, ANY AND ALL OTHER RELIEF THIS COURT BINDS PROPER IN THE INTEREST
OF JUSTICE.

                                                      Respectfully Submitted,

                                                           If/^mv
                                                      Jeremy CrespTn
                                                                     Caapw
                                                      TDCJ No. 181)7429
FN 1.    It should also be noted that                 Hughes Unit
         the Clerk of this Court did                  Rt. 2, Box 4400
        NIOT mail the NOTICES that t                  Gatesville, TX 761597
         the writ records had been
         forwarded to this Court until                APPLICANT PRO SE
         January 27, 2015.

                    VERIFICATION /   CERTIFICATE OF SERVICE-

     I, Jeremy Crespin, KDCJ No. 1807429, being presently incarcerated
in the Hughes Unit of TDCJ-CID, in Coryell County, Texas, do declare
under the penalty of perjury that the facts in this document are
true and correct AND that I have causedAhis motionnto be mailed
to the Court of Criminal Appeals and the Dallas County District
Attorney on the date executed below by placing it into the prison
mail system.                                      ^
EXECUTED on this the         ^-    day of rtburAAA              « 2012
                                                           ?r^lCr^f^
                                                      x J Xj>/gjnJ
                                                      Jexterny Cres/p xn
                                                      Applicant PR
                                                                 RO        SE
                                            Jeremy CrespS&on
                                            TDCJ No.   1807429
                                             Hughes Unit
                                             Rt. 2, Box 4400
                                             Gatesville, TX 76597

Clerk
Court of Criminal Appeals of Texas
P.O.    Box 12308
Austin, TX     78711
                                             Februjrary 2, 2015
                    o3 <5f
RE:     WR-82,141-&3and! WR-82,141-04

Dear Clerk,

        Please find enclosed one original and one copy of a Motion
to STAY proceedings.

        Please file the original in WR-82, 141-©4.
^--Please file the copy in WR-82,14104.
        Thank you for your time and assistance.
                                             Respectfully,


                                             Jeremy Crespin
                                             applicant PRO SE

JC/swd
cc:     DA
            CCA WRIT NO(S).      WR-82,141703 AND ^-^d^lz^L
      TRIAL CT. WRIT NO(S)       W08-16204-W(B) AND W08-16205-W(B)

 1-.',                                  §    IN THE COURT OF
 EX PARTE                               §
                                        §    CRIMINAL APPEALS OF TEXAS
 JEREMY CRESPIN                         §
                                        §    AT AUSTIN, TEXAS

APPLICANT'S PRO SE MOTION TO STAY PROCEEDINGS AND ORDER CONVICTING-i
    COURT TO PROVIDE APPLICANT WITH A COPY OF FINDINGS OF FACT,
  CONCLUSIONS OF LAW, AND RECOMMENDATION AND SUPPORTING DOCUMENTS
TO THE HONORBALE JUDGES       OF THIS   COURT:

      The Texas Legislature, and Due Process, requires that a

convicting court clerk        must provide an applicant with copies

 of all documents filed in an 11.07 writ application case;           to

 include, the convicting court's Findings of Fact, Conclusions

 of Law, and Recommendation.       See, Tex. Code Crim. Proc,

 art. 11.07 §/*/.ft»M«r     Applicant, Jeremy Crespin, has never

 received a copy, from the Dallas County District Clerk, of the

 Findings of Fact, Conclusions of Law, and Recommendation entered

 in these cases (W08-16204-W(B) and W08-16205-W(B)).            Nor, has

 Applicant ever received from the Dallas County District Clerk

 a copy of any supprting documents; such as, affidavits from

 counsel (trial counsel, revocation counsel, or, revocation appellate
 counsel), the Supplemental Clerk's Record (filed in WR-16204-03),         '

 and any other EXHIBITS used by the convicting court to make the

 Findgings of Fact.       Applicant has no idefij what the convicting court

has found or recommended in these cases nor what evidence the

convicitng court has used to support those findings.            This has

 prevented Applicant from preparing an© filing any OBJECTIONS to

 the Findings of Fact, Conclusions of Law, and Recommendation as
 permitted by Rule 73. u .'I 'of the Texas Rules of Appellate Procedure.
Thus, Applicant asks this Court to STAY the proceedings and ORDER
the convciting court clerk to provide Applicant with a copy of
all documents filed in these cases (ex. "writ record") so that

Applicant may file OBJECTIONS to the convicting court's Findings
of Fact, Conclusions of Law, and Recommendation(s).


                                         PRAYER


        WHEREFORE, ALL CONSIDERED, JEREMY CRESPIN, the Applicant,

acting PRO SE, PRAYS this ::: Honorable Court GRANT this motion in
ALL things; and, therein:
        1)     STAY the proceedings in these cases,

        2)     ORDER the convic&ting court clerk (or the clerk of this
        Tr..   Court) to provide Applicant personally, acting PRO SE,
               a copy of the "writ record(s)" and supplemental clerk's
        ::?.:•; record FILED in these cases (or the Findings of Fact,
               Conclusions of Law, and Recommendation(s)),
        3)     ALLOW Applicant to "file OBJECTIONS to the Findings of
               Fact, Conclusions of Law, and Recommendation(s) within
               10.days of the copies being provided;
AND, ANY AND ALL OTHER RELIEF THIS COURT FINDS PROPER IN THE INTEREST
OF JUSTICE.

                                                  Respectfully Submitted,


                                                  Jerefby Cresprin        "
                                                  TDCJ No.   1807429
FN 1.    It should also be noted that
                                                  Hughes Unit
         the Clerk of this Court did
                                                  Rt. 2, Box 4400
         NOT mail the NOTICES that
                                                  Gatesville, TX 76597
         the writ records had been
         forwarded to this Court until
                                                  APPLICANT PRO      SE
         January 27, 2015.

                    VERIFICATION / CERTIFICATE OF SERVICE

     I, Jeremy Crespin, TDCJ No. 1807429, being presently incarcerated
in the Hughes Unit of TDCJ-CID, in Coryell County, Texas, do declare
under the penalty of perjury that the facts in this document are
true and correct AND that I have caused this motion to be mailed
to the Court of Criminal Appeals and the Dallas County District
Attorney on the date executed below by placing it into the prison
mail system.
EXECUTED on this the          £    day of f-fhnr{ i^-        -2015
                                                             >


                                                  3
                                                  x
                                                    ceray
                                                  Jer(      CrespjLn      '
                                                  Applicant PRt) SE
SUBJECT: Statebriefly theproblem on which youdesire assistance.-

         oULo VQM PLg.^s.'L Wz.{2,\fy                          IF ^J~ Got A^y srf4>L              "F/Zq^   fH£_
     AlLAS Col^V7 D»st3
  LlG-M m\)l loo-^ e^ u 3A\)UAJ2.y of ^)g>, 7#S Co^ar 5AYS
    77-KY             A14/Ul£> £//)£ $>cPnZ             OoCuWL^           Q>*t 3. A}lvl£ 6ot          Th^m   A**
   .A)t£jP >                                            TEXAS DEPARTMENT OF CRIMINAL JUSTICE — INSTITUTIONAL DIVISION

                                            INMATE REQUESTTO OFFICIAL
REASON FOR REQUEST: (Please check one)

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION. THIS WILL SAVE TIME, GET YOUR REQUESTTOTHE
PROPER PERSON, AND GET AN ANSWER TO YOU MORE QUICKLY.

1. Q Unit AsslgTfrrleritr^FraasferJChairman of Classification,      5. •   VisitingJJs       Director of classification, Administration
        Administration Building)                                               ling)

2. •    Restoration ofLost overtime (Unit Warden-if approved^         JJ^ Parole requirements and related information (Unit Parole
        will be forwarded to the State Disciplinary ConjitHttee)                Sgtor)

3. •    Request for Promotion inG&ssor to Trusty Class              7. •   Inmate Prison RecoyeLlRequest for copy ofrecord, infor
        (Unit Warden- ifapprqyedfwill beforwarded to the Director          mation on parole eligibilityWsQharge date, detainers-Unit
        of Classification).                                                Administration)

4. •    Clemency-Pardon, parole, earlyout-mandatorysupervision      8. •   Personal Interview with a representative of anbvtsjde
        (geard of Pardons and Paroles, 8610 Shoal Creek Blvd.              agency (Treatment Division, Administration Building)
        Austin, Texas 78757)




TO:     AU               00AA
                                 (Name and title of official)
                                                                               DATE:     Qo\ / 6X1 ^o\s
ADDRESS:         Ml